 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NO: 2:18-CR-0232-TOR-20
 8                              Plaintiff,
                                                   ORDER GRANTING DEFENDANT’S
 9          v.                                     MOTION TO TRAVEL

10    MICHAEL A. WHITE,

11                              Defendant.

12         BEFORE THE COURT is Defendant’s Motion for Permission to Travel

13   (ECF No. 496). The motion was submitted for consideration without oral

14   argument. The Court - - having reviewed the file and the records therein - - is fully

15   informed.

16         Defendant is currently scheduled for a sentencing hearing in this matter on

17   September 25, 2019. During the pendency of this case Defendant has been

18   released to pretrial supervision on certain terms and conditions, which includes the

19   condition that Defendant remain in either the Eastern District of Washington or

20   District of Nevada, unless granted advance permission by the Court to travel



     ORDER GRANTING DEFENDANT’S MOTION TO TRAVEL ~ 1
 1   outside the districts. See ECF No. 158. Defendant now seeks the Court’s

 2   permission to travel to various locations in New York, Utah, and California to visit

 3   family and attend a charity event. In support of his motion, Defendant represents

 4   that neither the U.S. Probation office for the Eastern District of Washington or the

 5   District of Nevada object to his request. The government defers to Defendant’s

 6   probation officer as long as the travel is confined to the United States. Notably,

 7   Defendant has been allowed to travel on previous occasions during the pendency

 8   of this matter with no problems and has otherwise abided by all conditions of

 9   release. For good cause shown, Defendant’s motion is granted.

10          ACCORDINGLY, IT IS HEREBY ORDERED:

11          1. Defendant’s Motion for Permission to Travel (ECF No. 496) is

12   GRANTED.

13          2. Defendant is permitted to travel between the Eastern District of

14   Washington or the District of Nevada to destinations in New York, Utah, and

15   California.

16          3. Defendant shall notify his probation officer of his specific travel plans at

17   least 24 hours before leaving the Eastern District of Washington or District of

18   Nevada, and contact either United States Probation Office immediately upon his

19   return to the district.

20



     ORDER GRANTING DEFENDANT’S MOTION TO TRAVEL ~ 2
 1         4. All other terms and conditions of Defendant’s pre-trial supervision

 2   remain in effect.

 3         5. Defendant’s sentencing hearing scheduled for September 25, 2019, in

 4   Spokane, Washington, remains set.

 5         The District Court Executive is hereby directed to enter this Order and

 6   furnish copies to counsel and the United States Probation Office.

 7         DATED July 18, 2019.

 8

 9                                  THOMAS O. RICE
                             Chief United States District Judge
10

11

12

13

14

15

16

17

18

19

20



     ORDER GRANTING DEFENDANT’S MOTION TO TRAVEL ~ 3
